Case: 13-13695   Date Filed: 06/10/2014   Page: 1 of 6


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-13695
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:12-cr-00105-JES-DNF-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

JACOB FRANK SCOTT,

                                                        Defendant-Appellant.


                     ________________________

                           No. 13-13696
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:13-cr-00031-JES-UAM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus
            Case: 13-13695   Date Filed: 06/10/2014   Page: 2 of 6




JACOB FRANK SCOTT,

                                                          Defendant-Appellant.


                       ________________________

                             No. 13-13697
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:13-cr-00037-JES-DNF-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                    versus

JACOB FRANK SCOTT,

                                                          Defendant-Appellant.

                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (June 10, 2014)

Before PRYOR, MARTIN, and COX, Circuit Judges.

PER CURIAM:


                                     2
              Case: 13-13695     Date Filed: 06/10/2014    Page: 3 of 6


       Jacob Scott appeals his 180-month sentence following his plea of guilty to

three separate counts of bank robbery (charging robbery of banks in three separate

states) in violation of 18 U.S.C. § 2113(a). Scott contends that his 180-month

sentence is procedurally and substantively unreasonable. He also argues that the

district court neglected “to comply with the mandate of 18 U.S.C. § 3553(c)(2),

which requires that if the district court imposes a sentence outside the guideline

range, it must explain ‘the specific reason’ for that sentence.” (Appellant’s Br. at

18).

       Scott contends that his total sentence is procedurally unreasonable because:

(1) the district court failed to adequately explain the reason for its substantial

upward variance; (2) the court gave little weight to the advisory guideline range;

(3) the court failed to adequately explain why his criminal history required an

upward variance; and (4) the court failed to adequately address his mitigation

arguments. In light of the record and arguments by the parties, Scott fails to

demonstrate that his total sentence was procedurally unreasonable. The district

court correctly calculated Scott’s guideline range and explicitly stated that it

considered all of the factors in § 3553(a). (R. 46 at 17); see also United States

v. Scott, 426 F.3d 1324, 1330 (11th Cir. 2005) (holding it is sufficient for a district

court to state that it has considered the § 3553(a) factors). It further emphasized


                                          3
              Case: 13-13695     Date Filed: 06/10/2014    Page: 4 of 6


Scott’s tumultuous personal history, his criminal history, the seriousness of the

offenses, and the need to protect the public as reasons for sentencing him above the

guideline range. (R. 46 at 17). The district court explained Scott’s total sentence

adequately and provided a “sufficiently compelling” justification for imposing the

upward variance.

      Additionally, Scott argues that his total sentence was substantively

unreasonable because: (1) it was greater than necessary and (2) the district court

failed to adequately consider the advisory guideline range, his difficult childhood,

his mental illnesses and drug addictions, and the overrepresentation of his criminal

history. Scott’s 180-month total sentence was also substantively reasonable under

the totality of the circumstances and in light of the §3553(a) factors. Scott argues

that the district court failed to afford adequate consideration to relevant § 3553(a)

factors in imposing a total sentence that was greater than necessary. (Appellant’s

Br. at 19). This argument is without merit. “[S]ignificant reliance on a single

factor does not necessarily render a sentence unreasonable,” and this court has held

that the weight given to any specific § 3553(a) factor is in the sole discretion of the

district court. United States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013).

Further, this court views a sentence that is well below the statutory maximum as an

indicator of reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324


                                          4
              Case: 13-13695     Date Filed: 06/10/2014   Page: 5 of 6


(11th Cir. 2008) (noting that the sentence was well below the statutory maximum

in concluding that the sentence was reasonable). Here, the court considered the §

3553(a) factors and gave particular weight to Scott’s substantial criminal history,

the need to protect the community, and the nature and seriousness of the offense

conduct. (R. 46 at 17, 22). In light of the seriousness of Scott’s current offenses,

his prior offenses, including the frequency and number of offenses, the fact that the

total sentence was well below the statutory maximum, and the court’s

consideration of the § 3553(a) factors, Scott’s total sentence of 180 months was

substantively reasonable.

      Scott also argues that his total sentence is in violation of 18 U.S.C. §

3553(c)(2) because the district court failed to adequately explain the major upward

variance. He argues that the district court ran afoul of § 3553(c)(2) because it did

not state a “specific reason” for imposing a total sentence outside the guideline

range. See 18 U.S.C. §3553(c)(2); (Appellant’s Br. at 18–20, 23).

      The district court discussed Scott’s lengthy and substantial criminal history,

the serious nature of the current offense conduct, the need to protect the

community, and the inadequacy of the guidelines as calculated in imposing the

above-guideline total sentence. (R. 46 at 17, 22). Accordingly, because the district

court clearly articulated its reasons for imposing an above-guideline total sentence


                                         5
              Case: 13-13695   Date Filed: 06/10/2014   Page: 6 of 6


in its oral pronouncement at sentencing, the district court complied with §

3553(c)(2).


      AFFIRMED.




                                       6